 

Exhibit 10.30

PROMISSORY NOTE

 

 

$5,500,000.00

March 27, 2020

 

FOR VALUE RECEIVED, the undersigned, COMSTOCK HOLDING COMPANIES,

INC., a Delaware corporation (the "Maker"), promises to pay to the order of
COMSTOCK DEVELOPMENT SERVICES, LC, a Virginia limited liability
company  (the  "Lender"),  at 1886 Metro Center Drive, Suite 400, Reston,
Virginia 20190, or at such other place as the holder hereof may from time to
time designate in writing, the principal sum of Five Million Five Hundred
Thousand and No/100 Dollars ($5,500,000.00) (the "Note"), with interest on the
unpaid principal balance at the rate and on the terms provided in this Note,
including all renewals, extensions or modifications hereof. This Note was issued
pursuant to that ce1iain revolving capital line of credit agreement in a maximum
outstanding amount of Ten Million dollars ($10,000,000) (the "Capital Line of
Credit") and the proceeds of this Note are being utilized to retire that
certain  Third  Amended  and Restated Promissory Note owed and payable to
Comstock Growth Fund, L.C.

 

1.Interest. As of the date of this Note, the principal balance of this Note
outstanding during any calendar month or pmiion thereof  shall  be
charged  at  a variable  rate of interest  equal to the sum of (i) the Prime
rate as repmied in the Wall Street Journal (the "Prime Rate"),  and  (ii) one
percent (1.00%). In order to account for any changes  in the Prime  Rate, the
interest  rate shall be adjusted monthly on the first Business Day of each month
until the Note is repaid in full, retroactive to the first calendar day of such
month through and including the last calendar day of such month.

 

2.Payments/Maturity Date. Principal and interest payments shall be due and
payable hereunder as follows:

 

A.This Note shall be due and payable in monthly payments in arrears  of accrued
interest only, commencing on April 30, 2020, and continuing on the last day of
each month thereafter until fully paid. In any event, all principal and accrued
interest, if any, shall be due and payable on April 30, 2023.   (the
"Maturity").   If any  payment  comes due on a day  which  is a not a Business
Day, such payment shall be due on the next succeeding Business Day, together
with interest accruing during such extension.

 

B.The Maker has borrowed the full amount referenced above as  of  the effective
date of the Note. The proceeds of this Note were issued pursuant to that certain
Capital Line of Credit by and between Maker and Lender made as of March 19, 2020
and are made expressly subject to its terms and conditions.

 

1

2020 Capital Line of Credit Note-CGF

 

--------------------------------------------------------------------------------

 

C.All payments of principal and/or interest hereon shall be payable in lawful
money of the United States and in immediately available funds. All payments
received hereon shall be applied, at the Lender's option, first to accrued
interest, if any, then to principal, then to escrow items, if any, then to late
charges, if any, then to attorney fees and then to principal. All payments
hereunder shall be made without offset, demand, counterclaim, deduction,
abatement, defense, or recoupment, each of which Maker hereby waives. If any
payment received by Lender under this Note is rescinded, avoided or for any
reason retumed by Lender because of any adverse claim or threatened action, the
returned payment shall remain payable as an obligation of the Maker as though
such payment had not been made.

 

D.Except for normal and recurring payments of principal and interest under this
Note, the Note may be pre-paid, in whole or part, provided Maker provides Lender
with 10- days' advance written notice that the maker intends to pay this Note in
full.

 

3.Late Charges. In the event that any payment of interest is not actually
received by the holder hereof within fifteen (15) days of the date such payment
is due and payable hereunder, the Maker agrees to pay a late charge equal to
four percent (4%) of the late payment.

 

4.Events of Default. An Event of Default under that ce1iain revolving capital
line of credit agreement in a maximum outstanding amount of Ten Million dollars
($10,000,000) and/or the failure to pay any principal or interest payment at the
times stated herein  shall constitute  an Event of Default hereunder: Upon any
such Event of Default, the entire principal balance hereof, all accrued  and
unpaid interest  thereon, and all other applicable  fees, costs and charges, if
any, shall   at once become due and payable at the option of the holder of this
Note. Failure to exercise this option shall not constitute a waiver of the right
to the later exercise thereof  or to exercise  the same in the event of any
subsequent Event of Default.

 

5.Default Interest. Notwithstanding the ent1y of any decree, order, judgment or
other judicial action under, pursuant to, in connection with, or otherwise
concerning this Note, upon the occurrence of an Event of Default of this Note
(whether by acceleration, declaration, extension or otherwise), the Maker
promises to pay to the Lender whenever demanded by the Lender interest on this
Note and all other amounts then and thereafter due and payable hereunder at a
per annum rate of interest (the "Default Rate") equal to the lesser of (i) five
percent (5.0%) per annum in excess of the interest rate set forth in Section 1
above, or (ii) the highest rate allowable by law from the date of such Event of
Default for so long as such Event of Default continues until payment in full of
the unpaid principal balance of this Note, all accrued and unpaid interest
thereon and any and all other amounts due or payable hereunder.

 

6.Waiver of Notice. Each party liable hereon in any capacity, whether as maker,
endorser, surety, guarantor or otherwise, (i) waives presentment, demand,
protest and notice of presentment, notice of protest and notice of dishonor of
this debt and each and every other notice of any kind respecting this Note
(except as otherwise expressly provided for herein), (ii) agrees that the holder
hereof, at any time or times, without notice to it or its consent, may grant
extensions of time, without limit as to the number or the aggregate period of
such extensions, for the payment of any principal and/or interest due hereon,
and (iii) to the extent not prohibited by law, waives the benefit of any law or
rule of law intended for its advantage or protection as an obligor hereunder or
providing for its release or discharge from liability hereon, in whole or in
part, on account of any facts or circumstances other than full and complete
payment of all amounts due hereunder.

 

2

2020 Capital Line of Credit Note-CGF

 

--------------------------------------------------------------------------------

 

7.Waiver of Jury Trial. THE LENDER, THE MAKER AND ANY OTHER PARTY LIABLE HEREON
IN ANY CAPACITY, WHETHER AS SURETY, GUARANTOR, OR OTHERWISE, EACH WAIVES TRIAL
BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING IN RESPECT OF OR
ARISING OUT OF THE LOAN EVIDENCED HEREBY AND/OR THE CONDUCT OF THE RELATIONSHIP
BETWEEN THE LENDER, THE MAKER AND/OR ANY OTHER PARTY LIABLE HEREON IN ANY
CAPACITY, WHETHER AS SURETY, GUARANTOR, OR OTHERWISE. THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY MAKER, AND MAKER HEREBY REPRESENTS THAT NO
ORAL OR WRITTEN STATEMENTS HAVE BEEN MADE BY ANY PARTY TO INDUCE THIS WAIVER OF
TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS STATED EFFECT. MAKER
FURTHER REPRESENTS THAT IT HAS BEEN REPRESENTED BY INDEPENDENT COUNSEL OF ITS
CHOICE IN THE SIGNING OF THIS NOTE AND IN THE MAKING OF THIS WAIVER AND THAT IT
HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIYER WITH SUCH COUNSEL.

 

8.Costs of Collection. The Maker promises to pay all third-party costs and
expenses incurred in connection with collection hereof or in the protection or
realization of any collateral now or hereafter given as security for the
repayment hereof, including reasonable attorneys' fees, upon the occurrence of
an Event of Default in the payment of the principal of this Note or interest
hereon when due, whether at Maturity, as herein provided, or by reason of
acceleration of Maturity under the tenns hereof, whether suit be brought or not.

 

9.Lender's Rights and Remedies. The failure of the Lender to exercise the option
for acceleration of Maturity, foreclosing, or either, following any Event of
Default as aforesaid or to exercise any other option granted to it hereunder, in
any one or more instances, or the acceptance by the Lender of partial payments
or partial performance, shall not constitute a waiver of any such Event of
Default, but such options shall remain continuously in force. Acceleration of
Maturity, once claimed hereunder by the Lender, may at its option be rescinded
by written acknowledgment to that effect but the tender and acceptance of
partial payment or partial perfonnance alone shall not in any way affect or
rescind such acceleration of maturity. The rights, remedies and powers of the
Lender, as provided in this Note, are cumulative and concurrent, and may be
pursued singly, successively, or together against the Maker, and/or any security
given at any time to secure the payment hereof, all at the sole discretion of
the Lender.

 

10.Lawful Interest. Notwithstanding anything to the contrary contained herein,
the effective rate of interest on the obligation evidenced by this Note shall
not exceed the lawful maximum rate of interest permitted to be paid. Without
limiting the generality of the foregoing, in the event the interest charged
hereunder results in an effective rate of interest higher than that lawfully
permitted to be paid, then such charges shall be reduced by the sum sufficient
to result in an effective rate of interest permitted by law and any amount which
would exceed the highest lawful rate already received and held by the Lender
shall be applied to a reduction of principal and not to the payment of interest.

 

11.Partial Invalidity. In the event any one or more of the provisions contained
in this Note shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Note, but this Note shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein or therein.

 

3

2020 Capital Line of Credit Note-CGF

 

--------------------------------------------------------------------------------

 

12.Amendment. This Note may not be changed orally, but only by an agreement in
writing signed by the parties against whom enforcement of any waiver, change,
modification or discharge is sought.

 

13.Patriot Act Notice. To help fight the funding of ten-orism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each person who opens an
account. For purposes of this section, account shall be understood to include
loan accounts.

 

14.Business Purpose. The Maker warrants and represents that the loan evidenced
hereby is being made for business or commercial purposes.

 

15.Governing Law. This Note shall be governed in all respects by the laws of the
Commonwealth of Virginia and shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns. The
Maker hereby consents to be sued in an appropriate court in the Commonwealth of
Virginia in any action to enforce the provisions of this Note. The Maker waives
any objection to the venue of any action filed by the holder of this Note
against the Maker in any court in the Commonwealth of Virginia and waives any
claim of forum non conveniens or for transfer of any such action to any other
court.

 

16.Limitation on Issuance of Debt. The Maker hereby agrees not to, without the
prior written consent of the Lender, to issue any new corporate indebtedness of
the Maker unless such indebtedness shall be expressly subordinate by its terms
to the repayment of this Note; provided however, nothing herein shall limit the
Maker from (i) providing its corporate guarantee for indebtedness related to its
normal and recun-ing business lines from time to time, or (ii) making payments
under its existing corporate indebtedness, or making any modifications thereto
that may occur from time to time.

 

17.Notice. Any notice, demand or request under this Note shall be provided in
writing and shall be delivered as follows:

 

To Lender:

 

Comstock Development Services, LC
1886 Metro Center Drive, Suite 400

 

 

Reston, Virginia 20190
Attn: Christopher Clemente

 

 

 

With a copy to:

 

Comstock Development Services, LC
1886 Metro Center Drive, Suite 400

 

 

Reston, Virginia 20190
Attn: General Counsel

 

 

 

To Maker:

 

Comstock Holding Companies, Inc.

 

 

1886 Metro Center Drive, Suite 410

Reston, Virginia 20190

Attn: Chief Financial Officer

 

 

 

With a copy to:

 

Comstock Holding Companies, Inc.
1886 Metro Center Drive, Suite 410

 

 

Reston, Virginia 20190
Attn: General Counsel

 

4

2020 Capital Line of Credit Note-CGF

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed, sealed and delivered this Note
effective as of the day and year first written above.

 

 

 

MAKER:

 

 

 

 

 

COMSTOCK HOLDING COMPANIES, INC.,

 

 

a Delaware cot ration

 

 

 

 

[ghfs5ta5zhgp000001.jpg]

[ghfs5ta5zhgp000002.jpg]

 

 

 

 

 

 

 

By:

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACKNOWLEDGEMENT OF LENDER:

 

LENDER:

 

[ghfs5ta5zhgp000003.jpg]

 

 

5

2020 Capital Line of Credit Note-CGF

 